BALLARD SPAHR LLP
100 NoRTH cer PA¢u<wAY, sums 1150

LAS VEGAS. NEVADA 89106

(702) 471¢7000 FAX (702) 471-7070

QO®"|O§OTo-POQN|-‘

N>NN[\DN>NN>NN»-‘»-¢r-‘»-‘\-‘»-‘o-‘»-‘)-»-
®`lGSO¥ACQNHOCD®`lOdCDAQJN»-O

Case 3:18-cv-OO388-LRH-CBC Document 53 Filed 04/03/19 Page 1 of 3

Abran E. Vigil

Nevada Bar No. 7548
Justin A. Shiroff

Nevada Bar No. 12869
BALLARD SPAHR LLP

1980 Festival Plaza Drive, Suite 900
Las Vegas, Nevada 89135
Telephonei (702) 471'7000
Facsimile! (702) 471'7070
vigila@ballardspahr.com
shiroffj@ballardspahr.com

Attomeys for Third'Party Defendant
Resource Marketing Services, LLC

/

 

_Z FlLEo

. RECE|VED
_ ENTERED

SERVED ON
COUNSEUPART|ES OF RECORD

 

APR -1¢ 20:9

 

 

 

CLERK US D|STR|CT COURT
D|STR|CT OF NEVADA

BY= c»EPuTY

 

 

 

UN'ITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

THOMAS BAXTER, ELLLIE BAXTER
and THOMAS BAXTER, JR., as heirs of
NISA BAXTER; and THOMAS BAXTER,
JR., as Personal Representative of the
Estate of NISA BAXTER,

Plaintiffs,
vs.

LAKE MICHIGAN DISTILLING
COMPANY, LLC, a Foreign Limited
Liability Cornpany, GLYCERIN
TRADERS, a Foreign Lirnited Liability
Company, COLBY ZEEDYK, an
individual, DENNIS ZEEDYK, an
individual, DANIELLE BENJAMIN, an
individual, and DOES I'X,

Defendants.

Case No. 3!18~cv'00388~LRH'CBC

STIPULATION AND ORDER '[‘O
EXTEND TIME TO RESPOND TO
THIRD~PARTY COMPLAINT

 

GLYCERIN TRADERS, LLC,
Third'Party Plaintiff,
vs.

RESOURCE MARKETING SERVICES,
LLC d/b/a RESOURCE MARKETING
SERVICE, INC.,

Third'Party Defendant.

 

 

 

 

 

DMWEST #36805086 v1

 

 

BALLARD SPAHR LLP
100 NoRTH crrY PARKWAY, sulTE 1150

LAS VEGAS. NEVADA 89|06

CO®`]C§O\~I>CQN\-‘

(702) 411-7000 FAx (102) 411.1070
l\$ w N> 10 N N l\°) w to »- »-‘ »-‘ »-‘ o-‘ »-‘ r- o- \-¢ »-‘
m `l 05 01 ~ld 00 N> »- Q CD m "| 65 U\ ~ld 00 l\D o-‘ O

 

 

Case 3:18-cv-00388-LRH-CBC Document 53 Filed 04/03/19 Page 2 of 3

Third~Party Defendant Resource Marketing Services, LLC, (“ tMS”) and
Defendant/Third~Party Plaintiff Glycerin Traders, LLC (“Glycerin”) (collectively, the
“Parties”), hereby stipulate and agree that RMS has up to and including May 6, 2019
to respond to Glycerin’s Third'Party Complaint (ECF No. 40), to provide RMS time to
investigate Glycerin’s allegations, and evaluate potential resolution.

This is the first request for an extension, and is made in good faith and not for

purposes of delay.

Dated! April 3, 2019. Dated! April 3, 2019.

ALVERSON TAYLOR & SANDERS BALLARD SPAHR LLP

Byi _/s/ Alexander Williarns__
Kurt R. Bonds, Esq.

Nevada Bar No. 6228
Alexander P. Williarns, Esq.
Nevada Bar No. 14644 Nevada Bar No. 12869

6605 Grand Montecito Parkway 1980 Festival Plaza Drive, Suite 900
Suite 200 Las Vegas, NV 89135

Las Vegas, NV 89149 Telephone! (702) 471'7000
Telephone! (702) 384-7000

By! _/s/ Justin Shiroff
Abran E. Vigil, Esq.
Nevada Bar No. 7548
Justin A. Shiroff, Esq.

 

Attorneys for Third°Party Defendant

Attorneys for Defendant Resource Marketing Servjces, LLC

Glycerin Traders, LLC

lT/IS\_SO ORDERED.
/ :

  
  

 

MAGIS'FRATE JUDGE

DATED: L/[/' %/Zd/ 7

DMWEST #36805086 v1

 

